Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 27, 2019 includes a US Document listed under “Non-Patent Literature Documents” that refers to a Notice of Allowance issued in a co-related Application Serial No.15/890,964 dated September 11, 2019 (Docket No. 020347.028501). However, the correct co-related U.S. Application Number is in fact 15/818,390 (Docket No. 020347.028501), and a Notice of Allowance was issued on September 11, 2019. Accordingly, the document has not been considered.
Claim Objections
Claim 10 depends on itself. It should be kept in mind that one or more claims may be presented in dependent form, referring back to and further limiting another claim or claims 
See MPEP § 608.01(n).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art to (US 2019/0251360 A1) disclose a method, apparatus, and computer program product  comprising receiving media content; performing feature extraction of the media content at a plurality of convolution layers to produce a plurality of layer-specific feature maps; transmitting from the plurality of convolution layers a corresponding layer-specific feature map to a corresponding de-convolution layer of a plurality of de-convolution layers via one or more recurrent connections between the plurality of convolution layers and the plurality of de-convolution layers; and generating a reconstructed media content based on the plurality of feature maps (See paragraphs 0007, 0014, and 0022).
Upon receiving two or more compressed image frames comprising at least one complete
image frame and at least one partial image frame, the instant invention extracts a feature from the at least one complete image frame using a neural network, and estimates a feature map for the at least one partial image frame. Thereafter, the instant invention, using an iterative detector routine, detects features in the at least one partial image frame; calculates a motion vector for a feature location in the at least one partial image frame based on the at least one complete image frame and the iterative detector routine; and estimates the feature location in the at least one partial image frame using the calculated motion vector, as defined by independent claim 1. Additionally, upon receiving two or more compressed image frames comprising at least one complete frame and at least one partial frame, the instant invention: extracts an object from the at least one complete frame using a neural network; estimates an object map for the at least one partial frame; detects objects in the at least one partial frame using an iterative detection
algorithm; use the at least one complete frame to calculate a motion estimation vector
for the object in the at least one partial frame; estimates the location of the object in the at least one partial frame using the calculated motion estimation vector; and proposes the estimated location of the object for verification, as defined by independent claim 9; and upon receiving a plurality of compressed key frames comprising at least one complete key frame and at least one partial key frame, the instant invention: using a neural network with machine learning algorithms extracts a feature from the at least one complete key frame;  using the at least one complete key frame, estimates a feature map for the at least one partial key frame; using an iterative feature detection algorithm, detects features in the at least one partial key frame; calculates a motion vector for a feature location in the at least one partial key frame based on the at least one complete key frame and the feature map; and estimates the feature location in the at least one partial key frame using the calculated motion vector, as defined by independent claim 15. It is for these reasons and in combination with all of the other elements of the claims that claims 1-9 and 11-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Us Patent Application Publication Number (US 2019/0251360 A1); and Divakaran, et al. (US Pat. No. 6,618,507) disclose methods of feature extraction from MPEG-2 and MPEG-4 compressed video sequences. The spatio-temporal compression complexity of video sequences is evaluated for feature extraction by inspecting the compressed bitstream and the complexity is used as a descriptor of the spatio-temporal characteristics of the video sequence (See the Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665